Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 requires among other things: monitoring circuitry including counters to count values reflecting activity levels associated with first second and third processing cores... the power manager to adjust a clock frequency and voltage of one or more of the first, second, and third processing cores in accordance with a migration of a task between the first or second processing cores and the third processing core, the migration of the task based, at least in part, on the activity levels. The closest prior art, Sutardja, (patent application publication No. 2007/0094444) teaches separate high power and low power cores and powering up (or powering down) the cores for processing threads as directed by a control module based on a mode control request from another module and transferring thread(s) between processor(s) and powering down a processor after transfer of a thread is complete. (e.g., see paragraphs 0207-0213). Sutardja taught the control module monitors the transfer of thread(s) (e.g., see paragraph 0220) but did not teach monitoring the activity levels of the cores or any other means of determining the activity levels of the processor(s) and it would not have been obvious for one of ordinary skill considering the closest prior art to adjust the clock frequency and voltage of one or more of first, second, and third processing cores in accordance with migration of a task between...third processing core... based...on the activity levels. Note the claim language (“adjust”) requires more control over the clocks or voltage than merely 

Independent Claim 11 recites similar limitations and is allowable for the same reason as claim 1. Independent claim 20 recites similar limitations in a manner where the monitoring activity levels occurs which is used for scheduling task(s) of the cores and task migration based on activity levels, and where the clock frequency and voltage are adjusted in accordance with task migration. Therefore, for the same reason as in claim 1, independent claim 20 would not be obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183